DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to amendments and remarks filed on 03/12/2021 and 03/31/2021. Claims 1-17, 19-20, and 24-26 are considered in this office action. Claims 1-6, 8-17, and 19 and have been amended. Claims 18 and 21-23 have been cancelled. Claims 24-26 have been added. Claims 1-17, 19-20, and 24-26 are pending examination. This action is made final.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
None of the cited references, singly or in combination, teach the amended limitations of independent claim 1
	
Applicant's argument A. has been fully considered but it is not persuasive.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Regarding Applicant’s argument A. that none of the cited references, singly or in combination, teach the amended limitations of independent claim 1, Examiner respectfully disagrees. Cited reference Poeppel teaches an autonomous vehicle that includes vehicle input devices that adjust (control) the operation of the vehicle based on user input (send second commands) including a steering mechanism, a braking mechanism, and an acceleration mechanism (Poeppel, Par. [0018] lines 1-10). The autonomous vehicle can operate in a plurality of modes, including a manual control mode in which the vehicle is fully controllable by a driver and can be prohibited from performing autonomous driving (i.e. second commands are prioritized over first commands), a semi-autonomous operating mode in which the autonomous vehicle can operate with some interaction from a user (i.e. operates using both first commands from control computing devices and second commands from user input devices to control the vehicle actuators), and a fully autonomous (e.g. self-driving) operating mode in which the autonomous vehicle can drive and navigate with no interaction from a user present in the vehicle (Poeppel, Par. [0019] lines 1-14). When in the fully autonomous (e.g. self-driving) operating mode, the vehicle input devices can be disabled such that the user cannot interfere with the motion of the autonomous vehicle while it autonomously navigates (i.e. second commands are not permitted to transition the vehicle from the self-driving configuration to a different (semi-autonomous) configuration) (Poeppel, Par. [0024] lines 1-12) and such that a user can manipulate the input device but with no effect on the operation of the vehicle (first commands are prioritized over second commands) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the commands" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner is interpreting the limitation to mean “the first commands”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 10, 15-16, 19-20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Poeppel et al. (US 2018/0370543 A1) in view of James et al. (US 2016/0355192 A1).
Regarding claim 1, Poeppel teaches “A system comprising: one or more control computing devices (Par. [0004] lines 4-5 teaches a computing system comprising one or more computing devices) configured to send first commands to one or more actuators of a vehicle in order to control deceleration, acceleration, and steering of the vehicle (Par. [0017] lines 5-9 teaches an autonomous vehicle including various vehicle systems (which can include a propulsion system, a brake system, and a steering system) and an onboard vehicle computing system for operating (sending first commands) the vehicle (i.e. accelerating, decelerating, and steering), and wherein the vehicle includes one or more user input devices operable by a driver to send second commands to control the one or more actuators in order to control the deceleration, acceleration, and steering of the vehicle (Par. [0018] lines 1-10 teaches vehicle input devices that adjust (control) the operation of the vehicle based on user input (send second commands) including a steering mechanism, a braking mechanism, and an acceleration mechanism); wherein the vehicle is configured to operate in: a manual driving mode in which the one or more input devices is operable by the driver to send the second commands to control the one or more actuators, wherein the second commands are prioritized over the first commands (Par. [0033] lines 16-19 teaches a vehicle manual operating mode (first driving mode) in which the vehicle is fully controllable by a driver; Par. [0018] lines 1-10 teaches vehicle input devices that adjust (control) the operation of the vehicle based on user input (send second commands) including a steering mechanism, a braking mechanism, and an acceleration mechanism; and Par. [0019] lines 10-14 teaches a manual control mode in which the vehicle is fully controllable by a driver and can be prohibited from performing autonomous driving (i.e. second commands are prioritized over first commands)); a first autonomous driving mode including a semi-autonomous driving configuration in which the one or more control computing devices are configured to send the first commands to control the one or more actuators (Par. [0019] lines 7-9 teaches a semi-autonomous operating mode in which the autonomous vehicle can operate with some interaction from a user (i.e. operates using both first commands from control computing devices and second commands from user input devices to control the vehicle actuators)); and a second autonomous driving mode including a fully driverless configuration, in which the one or more control computing devices are configured to send the first commands to control the one or more actuators (Par. [0019] lines 1-6 teaches an autonomous vehicle configured to operate in a fully autonomous (e.g., self-driving) operating mode (second driving mode) in which the autonomous vehicle can drive and navigate with no inter-action from a user, and Par. [0017] lines 5-9 teaches an autonomous vehicle including various vehicle systems (which can include a propulsion system, a brake system, and a steering system)  and wherein the first commands are prioritized over the second commands such that the second commands are not permitted to transition the vehicle from the fully driverless configuration to the first autonomous driving mode (Par. [0033] lines 10-13 teaches a fully autonomous operating mode in which the vehicle operates with no input from a user present in the vehicle (does not prioritize user inputs); Par. [0026] lines 21-24 teaches when in the fully autonomous operating mode, the vehicle input devices can be disabled such that a user can manipulate the input device but with no effect on the operation of the vehicle (first commands are prioritized over second commands); and Par. [0024] lines 1-12 teaches when in the fully autonomous (e.g. self-driving) operating mode, the vehicle input devices can be disabled such that the user cannot interfere with the motion of the autonomous vehicle while it autonomously navigates (i.e. second commands are not permitted to transition the vehicle from the self-driving configuration to a different (semi-autonomous) configuration))”, however Poeppel does not explicitly teach in the first autonomous driving mode “the second commands are prioritized over the first commands”.
	From the same field of endeavor, James teaches in the first autonomous driving mode “the second commands are prioritized over the first commands (Par. [0014] lines 1-2 and 14-17 teaches a vehicle with a plurality of operational modes including a “monitored autonomous operational mode” where one or more computing systems are used to 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Poeppel to incorporate the teachings of James to have the vehicle controller taught by Poeppel be able to control the vehicle in a fully-automatic driving mode that prioritizes user inputs over the controller commands as taught by James.
	The motivation for doing so would be to include an operating mode of the vehicle that allows the driver to take a greater degree of involvement in the vehicle control when a transition event indicative of a problem has occurred (James, Par. [0052] lines 1-7).
Regarding claim 10, the combination of Poeppel and James teaches all the limitations of claim 1 above, and further teaches “wherein the one or more control computing devices are configured to operate the vehicle in a third autonomous driving mode, which allows the vehicle to transition from a fully autonomous configuration to the manual driving mode 
Regarding claim 15, the combination of Poeppel and James teaches all the limitations of claim 1 above, and further teaches “wherein the one or more control computing devices are configured to operate the vehicle in a first configuration of the second autonomous driving mode where the vehicle provides transportation services to passengers (Poeppel, Par. [0016] lines 23-25 teaches an autonomous vehicle operating in a fully autonomous operating mode (second autonomous driving mode) to provide a rideshare (transportation) service to a user (passenger))”.
Regarding claim 16, the combination of Poeppel and James teaches all the limitations of claim 1 above, and further teaches “wherein the one or more control computing devices are configured to operate the vehicle in a second configuration of the second autonomous driving mode where the vehicle provides transportation services using restrictions defined by a current status of the vehicle (Poeppel, Par. [0016] lines 23-28 teaches an autonomous vehicle operating in a fully autonomous operating mode (second autonomous driving mode) to provide a rideshare (transportation) service with various vehicle input devices being disabled (restrictions defined by the current status of the vehicle))”.
Regarding claim 19, the combination of Poeppel and James teaches all the limitations of claim 1 above, and further teaches “the one or more input devices 
Regarding claim 20, the combination of Poeppel and James teaches all the limitations of claim 1 above, and further teaches “the vehicle (Poeppel, Par. [0006] line 2 teaches an autonomous vehicle)”.
Regarding claim 24, the combination of Poeppel and James teaches all the limitations of claim 1 above, and further teaches “wherein the manual driving mode is configured such that commands from the one or more control computing devices are invalidated and ignored by the one or more actuators (Poeppel, Par. [0033] lines 16-20 teaches a vehicle manual operating mode (first driving mode) in which the vehicle is fully controllable by a driver and can be prohibited from performing (ignoring computing control commands for) autonomous driving)”.

Claims 2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Poeppel et al. (US 2018/0370543 A1) in view of James et al. (US 2016/0355192 A1) and further in view of Lind et al. (US 2015/0283998 A1).
Regarding claim 2, the combination of Poeppel and James teaches all the limitations of claim 1 above, however the combination of Poeppel and James does not explicitly teach “wherein the one or more control computing devices are configured such that the first autonomous driving mode includes different requirements for entering than the second autonomous driving mode”.
	From the same field of endeavor, Lind teaches “wherein the one or more control computing devices are configured such that the first autonomous driving mode includes different requirements for entering than the second autonomous driving mode (Par. [0034] lines 1-5 teaches 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Poeppel and James to incorporate the teachings of Lind to configure the computing devices of the system taught by the combination of Poeppel and James to have different requirements for activating the first autonomous driving mode versus the second autonomous driving mode as taught by Lind.
	The motivation for doing so would be to make clear to the driver in which driving mode the vehicle is driving (Lind, Par. [0020] lines 4-5).
Regarding claim 4, the combination of Poeppel and James teaches all the limitations of claim 1 above, however the combination of Poeppel and James above does not explicitly teach “wherein the one or more control computing devices are configured such that the first autonomous driving mode includes different requirements for transitioning to the manual driving mode than the second autonomous driving mode”.
	From the same field of endeavor, Lind teaches “wherein the one or more control computing devices are configured such that the first autonomous driving mode includes different requirements for transitioning to the manual driving mode than the second autonomous driving mode (Par. [0074] lines 1-4 teaches transitioning from the partly autonomous driving (PAD) mode (first autonomous driving mode) to the manual driving (MD) mode by braking, steering, selecting deactivation and/or by disabling the PAD mode and Par. [0069] lines 1-4 teaches transitioning from the partly autonomous driving (PAD) mode (first autonomous driving mode) to the autonomous driving (AD) mode (second autonomous driving mode) by enabling the autonomous driving mode)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Poeppel and James to incorporate the teachings of Lind to configure the computing devices of the system to transition the vehicle from the first autonomous driving mode to the manual driving mode and from the first autonomous driving mode to the second autonomous driving mode taught by the combination of Poeppel and James based on different requirements as taught by Lind.
	The motivation for doing so would be to make clear to the driver when transitions are being made between the different driving modes (Lind, Par. [0020] lines 3-4).
Regarding claim 5, the combination of Poeppel and James teaches all the limitations of claim 1 above, however the combination of Poeppel and James above does not explicitly teach “wherein the one or more control computing devices are configured to transition from the first autonomous driving mode to the manual driving mode when any of the one or more actuators is operating in the manual driving mode”.
wherein the one or more control computing devices are configured to transition from the first autonomous driving mode to the manual driving mode when any of the one or more actuators is operating in the manual driving mode (Par. [0074] lines 1-4 teaches transitioning from the partly autonomous driving (PAD) mode (first autonomous driving mode) to the manual driving (MD) mode by braking and/or steering (manually operate the vehicle actuators))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Poeppel and James to incorporate the teachings of Lind to configure the computing devices of the system to transition from the first autonomous driving mode to the manual driving mode taught by the combination of Poeppel and James when one of the vehicle input actuators is operated as taught by Lind.
	The motivation for doing so would be to offer the user of the vehicle a smooth way to transit between the different driving modes (Lind, Par. [0020] lines 1-3).
Regarding claim 6, the combination of Poeppel, James, and Lind teaches all the limitations of claim 5 above, and further teaches “wherein the one or more control computing devices are configured such that when any of the one or more actuators is operating in the manual driving mode, the commands are ignored
Regarding claim 7, the combination of Poeppel, James, and Lind teaches all the limitations of claim 5 above, and further teaches “wherein the one or more actuators include a deceleration actuator configured to cause the vehicle to decelerate, an acceleration actuator configured to cause the vehicle to accelerate, and a steering actuator configured to change an orientation of the vehicle (Poeppel, Par. [0018] lines 7-10 teaches vehicle input devices (actuators) that adjust the operation of the vehicle including a steering mechanism, a braking mechanism, and an acceleration mechanism)”.
Regarding claim 8, the combination of Poeppel and James teaches all the limitations of claim 1 above, however the combination of Poeppel and James above does not explicitly teach “wherein the one or more control computing devices are configured to prevent direct transitions from the first autonomous driving mode to the second autonomous driving mode”.
	From the same field of endeavor, Lind teaches “wherein the one or more control computing devices are configured to prevent direct transitions from the first autonomous driving mode to the second autonomous driving mode (Par. [0045] lines 1-5 teaches if a driver tries to enable a driving mode (e.g. transition from the first autonomous driving mode to the second autonomous driving mode) when that driving mode is not able to be allowed, it is not possible to activate that driving mode (prevents direct transitioning to that driving mode))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify 
	The motivation for doing so would be to prevent activating a driving mode that would lead to an unsafe state (Lind, Par. [0046] lines 1-4).
Regarding claim 9, the combination of Poeppel and James teaches all the limitations of claim 1 above, however the combination of Poeppel and James above does not explicitly teach “wherein the one or more control computing devices are configured to prevent direct transitions from the second autonomous driving mode to the first autonomous driving mode”.
	From the same field of endeavor, Lind teaches “wherein the one or more control computing devices are configured to prevent direct transitions from the second autonomous driving mode to the first autonomous driving mode (Par. [0045] lines 1-5 teaches if a driver tries to enable a driving mode (e.g. transition from the second autonomous driving mode to the first autonomous driving mode) when that driving mode is not able to be allowed, it is not possible to activate that driving mode (prevents direct transitioning to that driving mode))”.

	The motivation for doing so would be to prevent activating a driving mode that would lead to an unsafe state (Lind, Par. [0046] lines 1-4).

Claim 3, 17, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Poeppel et al. (US 2018/0370543 A1) in view of James et al. (US 2016/0355192 A1) and further in view of Cullinane et al. (US 2014/0156134 A1).
Regarding claim 3, the combination of Poeppel and James teaches all the limitations of claim 1 above, however the combination of Poeppel and James does not explicitly teach “wherein the one or more control computing devices are configured to prevent transitions from the manual driving mode to the second autonomous driving mode when the vehicle is in motion”.
	From the same field of endeavor, Cullinane teaches “wherein the one or more control computing devices are configured to prevent transitions from the manual driving mode to the second autonomous driving mode when the vehicle is in motion (Par. [0003] lines 2-7 teaches assessing the vehicle and vehicle systems status in response to a request for switching (direct transitioning) from a manual driving mode to an (second) autonomous driving mode and identifying conditions which must be satisfied to allow the switch, and Par. [0005] lines 27-28 teaches identified conditions which determine whether to allow or prevent the transition including determining whether or not the vehicle is travelling too fast (including if the vehicle is or is not in motion))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Poeppel and James to incorporate the teachings of Cullinane to have the computing devices taught by the combination of Poeppel and James prevent the vehicle from transitioning from the manual mode to the second autonomous driving mode when the vehicle is in motion as taught by Cullinane.
	The motivation for doing so would be to prevent transitioning when current conditions make autonomous driving unsafe (Cullinane, Par. [0005] lines 1-3).
Regarding claim 17, the combination of Poeppel and James teaches all the limitations of claim 1 above, however the combination of Poeppel and James does not explicitly teach “wherein the one or more control computing devices are configured to allow transitions into the second autonomous driving mode only when a door of the vehicle is open”.
wherein the one or more control computing devices are configured to allow transitions into the second autonomous driving mode only when a door of the vehicle is open (Cullinane, Par. [0003] lines 2-7 teaches assessing vehicle and vehicle systems status in response to a request for switching (transitioning) to an autonomous driving mode (second autonomous driving mode) and identifying conditions which must be satisfied to allow the switch, and Par. [0005] line 37 teaches identified conditions which determine whether to allow or prevent the transition including determining whether the vehicle’s doors are open or closed)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Poeppel and James to incorporate the teachings of Cullinane to configure the computing devices of the system taught by the combination of Poeppel and James to allow a transition to a third driving mode depending on if a vehicle’s doors or open or closed as taught by Cullinane.
	The motivation for doing so would be to identify conditions that indicate it is unsafe to switch from manual to autonomous driving mode (Cullinane, Par. [0062] lines 11-14).
Regarding claim 25, the combination of Poeppel and James teaches all the limitations of claim 1, however the combination of Poeppel and James does not explicitly teach “wherein the vehicle is configured to operate in a third autonomous driving mode, wherein the one or more control computing devices are configured to prevent the vehicle from entering the third driving mode unless the vehicle is within a predetermined distance of a specific location”.
	From the same field of endeavor, Cullinane teaches “wherein the vehicle is configured to operate in a third autonomous driving mode, wherein the one or more control computing devices are configured to prevent the vehicle from entering the third driving mode unless the vehicle is within a predetermined distance of a specific location (Par. [0006] lines 1-5 teaches preventing a switch from manual to autonomous mode (third autonomous driving mode) when the vehicle is not in a lane (specific location) pre-approved for autonomous driving (i.e. prevents the transition to the third autonomous driving mode unless the vehicle is within a predetermined distance of a specific location))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Poeppel and James to include the teachings of Cullinane to have the system taught by the combination of Poeppel and James prevent the vehicle from transitioning to a third autonomous driving mode unless the vehicle is located within a specific area of the pre-mapped environment as taught by Cullinane.
	The motivation for doing so would be to prevent autonomous driving in an area in which autonomous driving is prevented by law or in an environment in which the vehicle is not designed for autonomous driving (Cullinane, Par. [0062] lines 14-17).

Claims 11-13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Poeppel et al. (US 2018/0370543 A1) in view of James et al. (US 2016/0355192 A1), in view of Cullinane et al. (US 2014/0156134 A1), and further in view of Wood et al. (US 2018/0284807 A1).
Regarding claim 11, the combination of Poeppel, James, and Cullinane teaches all the limitations of claim 25 above, however the combination of Poeppel, James, and Cullinane does not explicitly teach “wherein the one or more control computing devices are configured to operate the vehicle in the third autonomous driving mode based on a current location of the vehicle relative to a depot location”.
	From the same field of endeavor, Wood teaches “wherein the one or more control computing devices are configured to operate the vehicle in the third autonomous driving mode based on a current location of the vehicle relative to a depot location (Par. [0043] lines 17-18 teaches the vehicle operating in the service mode (third autonomous driving mode) when the vehicle is at a service depot location)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Poeppel, James, and Cullinane to incorporate the teachings of Wood to configure the computing devices of the system taught by the combination of Poeppel, James, and Cullinane to operate the vehicle in the third autonomous driving mode based on a current location of the vehicle relative to a service depot station as taught by Wood.

Regarding claim 12, the combination of Poeppel, James, Cullinane, and Wood teaches all the limitations of claim 11 above, and further teaches “wherein the one or more control computing devices are configured to operate the vehicle in the third autonomous driving mode based on whether the vehicle is at a specific location within the depot location (Wood, Par. [0071] lines 3-11 teaches navigating the vehicle within the service depot to receive maintenance at specific stations and, while operating in the service mode (third autonomous driving mode), receiving control signals to cause the vehicle to receive its vehicle maintenance at the specific stations)”.
Regarding claim 13, the combination of Poeppel, James, Cullinane, and Wood teaches all the limitations of claim 11 above, and further teaches “wherein the one or more control computing devices are configured to automatically transition the vehicle into the third autonomous driving mode when the vehicle reaches the depot location (Wood, Par. [0043] lines 17-18 teaches the vehicle entering (automatically transitioning) into the service mode (third autonomous driving mode) upon arrival at a service depot location)”.
Regarding claim 26, the combination of Poeppel, James, and Cullinane teaches all the limitations of claim 25 above, however the combination of Poeppel, James, and Cullinane does not explicitly teach “wherein the third autonomous driving mode allows the vehicle to be serviced”.
wherein the third autonomous driving mode allows the vehicle to be serviced (Par. [0032] lines 18-21 teaches the vehicle operating in a service mode (third autonomous driving mode) to assist with the performance of vehicle maintenance)”.
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Poeppel, James, and Cullinane to incorporate the teachings of Wood to have the third autonomous driving mode taught by the combination of Poeppel, James, and Cullinane allows the vehicle to be serviced as taught by Wood.
	The motivation for doing so would be to allow the vehicle to travel to a maintenance location in an autonomous mode (Wood, Par. [0074] lines 12-14).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Poeppel et al. (US 2018/0370543 A1) in view of James et al. (US 2016/0355192 A1), in view of Cullinane et al. (US 2014/0156134 A1), in view of Wood et al. (US 2018/0284807 A1), and further in view of Yu et al. (US 2015/0006005 A1).
Regarding claim 14, the combination of Poeppel, James, Cullinane, and Wood teaches all the limitations of claim 11 above, however the combination of Poeppel, James, Cullinane, and Wood above does not explicitly teach “wherein the one or more computing devices are configured to prevent the vehicle from leaving the depot location until the one or more computing devices receive an instruction from a dispatching server computing device indicating that the vehicle is needed for providing transportation services”.
	From the same field of endeavor, Yu teaches “wherein the one or more computing devices are configured to prevent the vehicle from leaving the depot location until the one or more computing devices receive an instruction from a dispatching server computing device indicating that the vehicle is needed for providing transportation services (Par. [0131] lines 11-12 teaches the vehicle staying at a waiting area (depot) and awaiting a command to perform a delivery (transportation service) (i.e. not leaving the waiting area until it receives a dispatch command), and Par. [0135] lines 1-2 teaches the waiting area as a service area that has equipment and/or personnel for maintaining the vehicle)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Poeppel, James, Cullinane, and Wood to incorporate the teachings of Yu to configure the computing devices of the system taught by the combination of Poeppel, James, Cullinane, and Wood to only have the vehicle leave the depot location when it receives a dispatch instruction that the vehicle is needed to provide a transportation service as taught by Yu.
	The motivation for doing so would be to keep the vehicle at a location that is a short distance away from transportation service destinations (Yu, Par. [0132] lines 1-2).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665